Citation Nr: 1621686	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-17 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure has been recharacterized as service connection for service connection for a heart disability, to include as secondary to herbicide exposure.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and he is not shown to have been exposed to herbicides in service.
 
2.  The Veteran's heart disorder was not present in service or until many years thereafter, and is not related to service or to an incident of service origin.

3.  The Veteran's Parkinson's disease was not present in service or until many years thereafter, and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks service connection for a heart disorder, to include as secondary to herbicide exposure and for service connection for Parkinson's disease, to include as secondary to herbicide exposure.  Specifically, the Veteran asserts that he was exposed to herbicides during his active duty service in Korea.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for specific disabilities associated with exposure to herbicide agents, including ischemic heart disease and Parkinson's disease.  38 C.F.R. § 3.309(e).  These disabilities will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  38 C.F.R. § 3.307(a).  Though this presumption is most often extended to claimants who served in the Republic of Vietnam, VA broadened this regulation to cover certain veterans who served in units that operated in or near the Korean demilitarized zone (DMZ) from April 1, 1968 to August 1, 1971.  38 C.F.R. § 3.307(a)(6)(iv).

The Veteran's service personnel records indicate that he served in the Republic of Korea from December 1966 to December 1967.  He asserts that herbicides were sprayed around the DMZ, which he was stationed at during service.  

A review of the record shows that the Veteran's claim was sent to the Joint Services Records Research Center (JSRRC) for verification of his contended herbicide exposure.  In January 2012, the JSRRC responded as follows:

We reviewed the 1967 unit histories submitted by the 7th Battalion, 2nd Artillery (7th Bn, 2nd Arty), and its higher headquarters, the 38th Artillery Brigade (38th Arty Bde).  The histories document that the Headquarters, 7th Bn, 2nd Arty, was located at Sihung-ni Compound, which was located approximately seventeen [17] miles from the Demilitarized Zone (DMZ).  However, the histories do not document the use, storage, spraying, or transporting of herbicides.  In addition, they do not mention or document any specific duties performed by the unit members along the DMZ.

The JSSRC reviewed the unit histories of the 7th Bn, 2nd Arty and the 38th Arty Bde for the years 1966 and 1967.  In a Formal Finding dated in December 2015, VA found that the JSSRC's review provided the same result as noted above.  

The results of the JSRRC's review of the Veteran's unit histories do not reflect that his conditions of service involved exposure to herbicides.  Further, while the Veteran's service dates show that he served in the Republic of Korea, his active duty service was prior to April 1968.  As such, he does not have the requisite service in order for presumption of herbicide exposure to be presumed in this case.  Id.

Based on the foregoing, there is no basis to conclude that the Veteran was exposed to herbicides during his military service.  The Board finds that the Veteran's service did not involve circumstances under which herbicide exposure may have taken place.  This determination substantially outweighs the lay assertions of record.  Accordingly, the evidence of record does not establish that presumptive service connection for a heart disability and service connection for Parkinson's disease may be awarded pursuant to 38 C.F.R. § 3.307.

Regarding the theory of direct service connection, current diagnoses of aortic valve disease and Parkinson's disease are of record.  However, the Veteran's service treatment records contain no clinical findings consistent with a heart disorder or Parkinson's disease, or treatment, complaints or symptoms indicative thereof.  Next, there is no medical evidence of record suggesting that the Veteran's aortic valve disease and Parkinson's disease manifested during, or is the result of active service.  As such, direct service connection for a heart disorder and for Parkinson's disease is not warranted.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claims for service connection for a heart disorder and Parkinson's disease are denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a heart disorder, to include as secondary to herbicide exposure, is denied.

Service connection for Parkinson's disease, to include as secondary to herbicide exposure, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


